Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1, 3-10 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Haggerty (US Pub.2014/0007667) disclose a method for performing a rock core flow performance test (Fig. 1, Abstract, where rock core flow test system), comprising: Haggerty disclose a rock core flow test system with cement on the end of the rock core (Fig. 3, para [0050]);
Deeg (Pat.7380466) disclose: containing un-cured cement (Col. 3, lines 24-27, Col. 7, lines 13-18) within an in-situ cement curing test fixture (Fig.1, # 14 , Col.1, lines 50-60); 
   placing the in-situ cement curing test fixture containing the un-cured cement within a pressure vessel of a rock core flow test system (Fig. 1,Col. 1, lines 50-60). 
The closest prior art of record does not teach or render obvious a method for performing a rock core flow test of the steps of “subjecting the in-situ cement curing test fixture with the un-cured cement within the pressure vessel, the in-situ cement curing test fixture coupled to a rock core sample, to non- ambient temperature or pressure to form in-situ cured cement.”
Claims 3-10 are allowed due to their dependency on claim 1.

15, None of the above references fully disclose all the teachings of the below claim: a rock core flow test system, comprising: a pressure vessel; and a test assembly positioned within the pressure vessel, the test assembly including: an in-situ cement curing test fixture, comprising: a housing having a first surface and a second opposing surface; an opening extending only partially from the second opposing surface to the first surface, the opening defining a cup depth (D) that simulates a desired downhole cement thickness and a cup base thickness (T) that simulates a desired downhole wellbore casing thickness; in-situ cured cement positioned within the opening; and a sealant coupled to the second opposing surface and entirely covering the opening; a perforation assembly positioned proximate the first surface; a wellbore test structure surrounding the perforation assembly and the in-situ cement curing test fixture; and a rock core sample having a pore axial end and a wellbore facing end, and further wherein the wellbore facing end is coupled with the second opposing surface. 
Claims 16-20 are allowed due to their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857